DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 8/25/21 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn over applicant’s and arguments on 8/25/2021.
Considering the claim rejections under 35 USC 103, applicant has amended the subject matter of claim 4, previously indicated as allowable, into claim 1, and therefore the claim rejections are withdrawn, and the reasons for Allowability recreated below.
Claims 1-3, 5-13 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Seiki et al (US 2006/0135811), as previously relied upon is regarded as the closest relevant prior art. Seiki is directed to a method of producing aromatic carboxylic acid from a water mixture via separation and/or reaction, therefore Seiki is silent to the process as applied to linear alpha olefins as claimed in 1-3, 5-13 and 16-20, and therefore further references relied upon fails to teach or suggest all limitations of the claims as pertaining to a linear alpha olefin separation process wherein a feed stream and make stream are provided to a column, withdrawing an overhead fraction from the column, purging at least a portion of the overhead fraction, cooling at least a portion of the overhead fraction in a heat exchanger and passing through a reflux drum, and withdrawing a purge stream and a distillate stream from the reflux drum, wherein the distillate stream has a constant flow rate; recycling at least a portion of the distillate .
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772